Citation Nr: 9906640	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-47 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for lumbar disc 
disease, claimed as secondary to right knee disability.

2.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to right knee disability.

3.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from August 1986 to August 
1990.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for lumbar disc disease claimed as 
secondary to the service-connected right knee disability, and 
denied a rating in excess of 10 percent for right knee 
disability.  The appeal also arises from the September 1996 
rating decision which denied service connection for a left 
knee disorder claimed as secondary to the right knee 
disability.

On preliminary review of the record the Board notes that in a 
June 1997 statement, the veteran raised the issue of 
entitlement to a total compensation rating based on 
individual unemployability.  It does not appear that that 
issue has been considered by the RO.  Inasmuch as that issue 
is not "inextricably intertwined" with the issues currently 
on appeal, it will not be addressed herein, but is referred 
to the RO for appropriate action.
 



REMAND

The record reveals conflicting medical opinions regarding the 
etiology of left knee and low back disorders.  Received in 
September 1996 was a statement signed by the veteran's 
private medical doctor, Franklin S. O'Rourke, M.D., and dated 
in August 1996 which related that the veteran said he did not 
have any pain in the left knee until his right knee started 
to bother him, causing him to favor his right knee and use 
the left knee for weight bearing.  Dr. O'Rourke further 
recorded that the left knee was originally injured in the 
Navy at the same time the veteran injured his right knee.  He 
still had a definite tear of the meniscus and positive 
Mcmurray, which Dr. O'Rourke considered to be probably 
related to his fall in 1989.  Subsequently the doctor stated 
that the left knee was related to "the knee."  It was also 
his opinion that the veteran's lumbar spine strain was 
related to the right knee injury.  

In the opinion of the May 1997 VA examiner it would be 
difficult to establish a relationship between the right knee 
disability and the disorders of the left knee and low back.  
Of record is a statement by that examiner that he would 
dictate an addendum to his report after he was able to review 
the medical record to include Dr. O'Rourke's statement.  No 
such addendum is of record.  Clearly, further medical 
clarification is required with regard to the etiology of the 
left knee and low back disorders.  

With regard to right knee disability the Board notes that the 
May 1997 VA examination report is not in accordance with the 
directives of the United States Court of Veteran's Appeals 
(Court) that a VA rating examination must adequately portray 
functional loss due to pain, weakened movement, excess 
fatigability or incoordination.  DeLuca v. Brown, 8 Vet.App. 
202 (1995).  In DeLuca, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1994) 
or 38 C.F.R. § 4.45 (1994).  It was specified that the 
medical examiner should be asked to determine whether the 
joint in question exhibited pain, weakened movement, excess 
fatigability or incoordination, and that the determinations, 
if feasible, should be expressed in terms of the degree of 
additional range-of-motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (1994) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  Although the May 
1997 VA examiner bilateral knee pain, the examination report 
does not comply with the directives in DeLuca which 
specifically require that the medical examiner should be 
asked to determine whether the joint in question exhibited 
pain, weakened movement, excess fatigability or 
incoordination, to include during flare-ups or on repeated 
use, and that the determinations, if feasible, should be 
expressed in terms of the degree of additional range-of-
motion loss due to any pain, weakened movement, excess 
fatigability or incoordination.  

Although further delay is regrettable, an additional medical 
examination is required to ensure a fully informed decision 
regarding the veteran's claims.  Up-to-date treatment 
records, if any, should also be compiled.  

The RO's attention is directed to recent precedent opinions 
by the General Counsel of VA, holding that a veteran who has 
arthritis and instability in his knee may receive separate 
ratings under Codes 5003 and 5257 (see VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997).  The General Counsel has 
since held that separate ratings are only warranted in those 
cases where the veteran has limitation of motion in his knee 
to at least meet the criteria for a zero-percent rating under 
Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 
8 Vet. App. at 204-7 and 38 C.F.R. §§  4.45 and 4.59) where 
there is probative evidence showing the veteran experiences 
painful motion attributable to his osteoarthritis.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
VA or private, who have treated or 
evaluated him for symptoms related to his 
left and right knees, or lumbar disc 
disease since May 1997.  After obtaining 
any necessary releases, the RO should 
request copies of all previously 
unobtained, pertinent medical records for 
association with the claims folder.  
Specific request should be made for any 
addendum prepared by the VA doctor who 
examined the veteran in May 1997.

2.  Following the completion of the above 
requested development the veteran should 
be scheduled for a special VA orthopedic 
examination in order to assess the nature 
and extent of his right knee disability, 
and the etiology and extent of the left 
knee disorder and lumbar disc disease.  
The examiner must thoroughly review the 
claims folder, to include a copy of this 
Remand, prior to evaluating the veteran.  
All indicated special tests and studies, 
should be conducted to include range of 
motion studies, expressed in degrees.  
All clinical findings must be clearly set 
forth in the examination report.  
Additionally, the examiner should provide 
the following opinions based upon the 
medical evidence of record: 

a.  The examiner should be asked to 
state for the record as to whether 
the veteran's right knee exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  

b.  The examiner should also provide 
an opinion as to whether pain could 
significantly limit functional 
ability during flare-ups or on 
repeated use of the right knee over 
a period of time.  These 
determinations should if feasible, 
be portrayed in terms of the degree 
of additional range of motion loss 
due to pain on use or during flare-
ups.

c.  Finally, the examiner should 
state an opinion for the record as 
to whether it is at least as likely 
as not that the veteran has a left 
knee disorder and/or lumbar disc 
disease which was caused or 
aggravated by his right knee 
disability.  In the event that 
aggravation is found the examiners 
should describe to the extent 
possible, the degree of disability 
prior to aggravation in comparison 
to the current level of disability.

Full supporting rationale must be 
provided for all opinions expressed.  

3.  Thereafter, the RO should review the 
veteran's claims for increased rating for 
right knee disability, and secondary 
service connection for a left knee 
disorder and lumbar disc disease, on the 
basis of all evidence of record and all 
applicable law and regulations.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and the applicable time to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998). 

- 3 -


